       Case 3:17-cv-01012-JD Document 82-2 Filed 11/08/18 Page 1 of 2



1
2
3
4
5
6
7
8
9
10                          UNITED STATES DISTRICT COURT
11                        NORTHERN DISTRICT OF CALIFORNIA

12    CODY MEEK, et al.,                               Case No.: 3:17-cv-01012-JD
13
                             Plaintiffs,               [PROPOSED] ORDER
14           v.                                        GRANTING PLAINTIFF’S
15                                                     ADMINISTRATIVE MOTION TO
      SKYWEST, INC. and                                FILE UNDER SEAL
16    SKYWEST AIRLINES, INC.,
17
                             Defendants.
18
19
20          The Court having considered Plaintiffs’ Administrative Motion to File Under Seal, in

21   addition to the supporting declaration submitted with the motion, and good cause appearing
22   therefore, hereby orders that:
23
            Plaintiff’s Administrative Motion to File Under Seal is GRANTED. The following
24
     unredacted documents shall be filled under seal pursuant to Local Rule 79-5 and the Protective
25
     Order, ECF No. 64, in this case entered on August 6, 2018, ECF No. 65:
26
27
28                             [PROPOSED] ORDER GRANTING PLAINTIFF’S
                              ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       CASE NO.: 3:17-CV-01012-JD
                                                   1
       Case 3:17-cv-01012-JD Document 82-2 Filed 11/08/18 Page 2 of 2



1           1.       Plaintiff’s Response in Opposition to Defendants’ Motion for Partial Summary
2
     Judgment; and
3
            2.       Exhibits C, J, and Kto the Declaration of Lisa A. White in Support of Plaintiff’s
4
     Administrative Motion to File Under Seal.
5
6
7           IT IS SO ORDERED.

8
9
10
     Dated: ______________                        _______________________________________
11
                                                  Hon. James Donato
12                                                United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                             [PROPOSED] ORDER GRANTING PLAINTIFF’S
                              ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                       CASE NO.: 3:17-CV-01012-JD
                                                     2
